Citation Nr: 0424101	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection on a direct basis for peripheral neuropathy, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of 
venereal disease, including non-specific urethritis.

4.  Entitlement to compensation under 38 U.S.C.A. Section 
1151 for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to service 
connection for peripheral neuropathy due to exposure to 
herbicides on a presumptive basis.  The Board first 
considered this appeal in February 2001 and remanded the 
claim for the RO to consider whether the veteran had 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection on a direct 
basis for peripheral neuropathy due to exposure to herbicides 
because his claim was for chronic peripheral neuropathy and 
not acute or sub-acute peripheral neuropathy as recognized in 
38 C.F.R. Section 3.309(e) as presumptively related to 
exposure to herbicides beginning in November 1996.  The RO 
performed the development requested by the Board, determined 
that new and material evidence had not been submitted to 
reopen the claim, and properly returned the appeal to the 
Board for further appellate consideration.

In a February 2003 rating decision, claims for service 
connection for tinnitus, service connection for residuals of 
venereal disease, including non-specific urethritis and 
entitlement to compensation under 38 U.S.C.A. Section 1151 
for a heart condition were denied.  The veteran has appealed 
the denial of these claims.  

The issues of entitlement to service connection on a direct 
basis for peripheral neuropathy, service connection for 
tinnitus, service connection for residuals venereal disease, 
including non-specific urethritis and entitlement to 
compensation under 38 U.S.C.A. Section 1151 for a heart 
condition are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection on a 
direct basis for peripheral neuropathy in a July 1995 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the denial.

2.  Evidence submitted since the time of the July 1995 
decision denying entitlement to service connection for 
peripheral neuropathy bears directly upon the issue at hand, 
is not duplicative and/or cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for peripheral neuropathy on a direct 
basis is new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

2.  The rating decision of July 1995 is final; the claim of 
entitlement to service connection on a direct basis for 
peripheral neuropathy due to exposure to herbicides is 
reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first sought entitlement to service connection 
for peripheral neuropathy in June 1992, when he asserted that 
he had experienced peripheral neuropathy since his period of 
combat service in the Republic of Vietnam during which he was 
exposed to herbicides including Agent Orange.  The RO denied 
this claim in a July 1995 rating decision, finding that there 
was no evidence of treatment for peripheral neuropathy during 
service and no evidence linking his current disability to his 
period of service and/or exposure to herbicides.  The veteran 
was advised of this decision, but he did not appeal the 
denial.  As such, the July 1995 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 1996, the veteran again requested that he be 
granted entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims submitted prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in July 1995.  It is noted at this juncture that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1995 rating 
decision included service records showing service in the 
Republic of Vietnam, service medical records reflecting no 
complaints of or treatment for peripheral neuropathy, private 
treatment records showing neck and low back surgeries 
subsequent to the veteran's discharge from service and a 
recommendation for additional surgery due to continuing 
complaints of pain and numbness in the right leg and feet, 
and a VA examination report dated in December 1992 reflecting 
no diagnosis of peripheral neuropathy.  Evidence associated 
with the claims folder since the July 1995 rating decision 
includes hearing testimony from the veteran and his wife 
attesting to the existence of peripheral neuropathy prior to 
a post-service neck injury requiring surgery in 1974, a 
December 1996 neurology consultation report reflecting that 
it was difficult to assess what portion of the veteran's 
current disability was due to nerve injury from his back 
problems and what was a pre-existing peripheral neuropathy, 
and a September 2003 statement from the veteran's treating 
chiropractor that it is more likely than not that the 
veteran's current peripheral neuropathy is related to 
military service.  

Given the evidence as outlined above, the Board finds that 
the evidence submitted since the July 1995 rating decision is 
new in that it was not previously before agency decision-
makers and the medical reports and the most recently 
submitted medical opinion are material in that they speak 
directly to the issue of whether the veteran's current 
diagnosis of peripheral neuropathy is a result of injury or 
disease experienced during service.  Thus, the newly 
submitted evidence is deemed to be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the claim of entitlement to service 
connection on a direct basis for peripheral neuropathy due to 
exposure to herbicides is reopened.  The underlying claim, 
however, must be further developed as discussed in the remand 
portion of this decision below.


ORDER

New and material evidence having been submitted, entitlement 
to service connection on a direct basis for peripheral 
neuropathy due to exposure to herbicides is reopened.


REMAND

The veteran asserts that he has experienced tingling and 
numbness in his hands and feet since his period of service in 
the Republic of Vietnam.  The first evidence of treatment, 
however, is a statement from his private physician dated in 
May 1997 reflecting that treatment records are no longer 
available for the period of treatment from 1973 to 1983.  The 
physician stated that the veteran was treated for a fractured 
neck and required surgery in 1974 and that he subsequently 
required additional surgery due to degenerative disc disease 
and peripheral neuropathy.  There is no suggestion in this 
statement that the veteran's peripheral neuropathy predated 
his fractured neck.

The veteran underwent a private neurology consultation in 
December 1996 and related a history of work as a diesel 
mechanic with exposure to chemicals before and after service 
and exposure to herbicides during his period of active 
service as well as a history of neck injury and two 
surgeries.  The neurologist noted a history of peripheral 
neuropathy of unknown etiology and opined that it was 
difficult to assess what was due to nerve injury from the 
veteran's post-service back injury and what was a pre-
existing peripheral neuropathy.  The neurologist went on to 
state that principles of environmental toxicology and the 
total load theory suggested that this veteran may have had an 
overwhelming cumulative exposure to chemicals over the years 
that could have generated some of his symptomatology.  
Although there is the suggestion in this statement that the 
veteran's peripheral neuropathy could have been a result of 
exposure to herbicides during service, it is insufficient 
upon which to determine that the veteran's current disability 
is a result of exposure to chemicals during service as 
opposed to exposure to chemicals in his civilian profession 
and/or neck and back injuries.

The veteran's treating chiropractor reviewed the veteran's 
claims folder in September 2003 and stated that the veteran 
was last exposed to chemicals and solvents in 1988.  He noted 
that the veteran had never undergone electromyogram (EMG) 
testing which would determine the etiology of the peripheral 
neuropathy, but that it was his opinion that the veteran's 
peripheral neuropathy was more likely than not related to his 
military service.  The chiropractor did not state the 
rationale for this opinion.

Also in September 2003, the veteran and his wife testified 
before the Board at a video conference.  They both related a 
history of peripheral neuropathy predating the post-service 
neck injury and surgical intervention in 1974, but testified 
that records for that time period were unavailable.  The 
veteran's representative stated that the veteran was 
scheduled for an EMG the following month.

Concerning the issues of service connection for tinnitus, 
service connection for the residuals of venereal disease, 
including non-specific urethritis and entitlement to 
compensation under 38 U.S.C.A. Section 1151 for a heart 
condition, the veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, in October 2003, requesting a hearing 
before the Board at his local VA office.  This request for a 
hearing has not been fulfilled.  Therefore, this matter must 
be remanded for the RO to schedule a hearing at the local 
office before the Board.

Therefore, this matter is REMANDED for the following action:

1.  As the veteran has not received a 
notice letter pursuant to the Veterans 
Claims Assistance Act of 2000 with 
respect to the claim of entitlement to 
service connection on a direct basis for 
peripheral neuropathy due to exposure to 
herbicides, the RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  

2.  The RO should obtain all VA treatment 
records not already associated with the 
claims folder, including the EMG report 
from October 2003.  All treatment records 
should be associated with the claims 
folder.

3.  After the requested development has 
been performed, the RO should provide the 
veteran's claims folder to a neurology 
specialist and request that he/she render 
an opinion as to whether the veteran's 
current peripheral neuropathy is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) a 
result of his period of active service 
and exposure to herbicides during 
service.  The examiner should be 
requested to review the claims folder and 
comment on (a) the October 2003 EMG 
report, (b) the December 1996 neurology 
consult report, (c) the September 2003 
opinion of the veteran's treating 
chiropractor, (d) the veteran's history 
of exposure to chemicals outside of his 
period of service, and (e) the effects, 
if any, the veteran's neck and back 
injuries and surgeries may have on his 
current disability.  If the examiner 
determines that a physical examination is 
required, the RO should schedule such an 
examination and the examiner should 
perform all appropriate clinical tests.  
All opinions expressed must be supported 
by complete rationale.

4.  When the development requested has 
been completed, the claim for service 
connection on a direct basis for 
peripheral neuropathy due to exposure to 
herbicides case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

5.  The RO should schedule the veteran 
for a personal hearing before the Board 
at the New Orleans RO in order for him to 
present testimony on the issues of 
entitlement to service connection for 
tinnitus and urethritis as well as 
entitlement to compensation under 38 
U.S.C.A. Section 1151 for a heart 
condition.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



